Exhibit 10.2

JCL RECOURSE LIABILITIES GUARANTY

 

Loan Nos. 706109203 and 706109205    August 16, 2013

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the
undersigned, CNL HEALTHCARE PROPERTIES, INC., a Maryland corporation (whether
one or more, hereinafter together called “Guarantor” in the singular),
absolutely guarantees and agrees to pay to THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA (hereinafter called “Prudential”) at the address designated in the Loan
Agreement (as hereinafter defined), or the then-current holder of the Notes (as
defined in the Loan Agreement) immediately prior to the purchase of the Loan (as
defined in the Loan Agreement) by JCL (as defined in the Loan Agreement), the
amount set forth in Sections 1.04(c) and 1.06(c) of the Loan Agreement which is
the obligation of the Borrowers (as defined in the Loan Agreement) (hereinafter
collectively called “Borrower”), together with all interest, attorneys’ fees and
collection costs provided for herein (all such indebtedness is hereinafter
called the “Recourse Liabilities”), which obligation of Borrower under the Loan
Agreement is further evidenced and secured by the Notes and the Instruments (as
defined in the Loan Agreement) and that certain Loan Agreement by and among
Borrower and Prudential dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
hereinafter called the “ Loan Agreement”). Guarantor further agrees to pay any
and all costs, attorneys’ fees and expenses incurred or expended by Prudential
in collecting any of the Recourse Liabilities or in enforcing any right granted
hereunder. The term “Obligations” as used herein shall have the same meaning as
such term is defined in the Loan Agreement.

1. Except as otherwise specifically provided or limited herein, Guarantor shall
pay for the benefit of Prudential all or any portion of the Recourse Liabilities
within fifteen (15) days after receipt of written notice from Prudential
specifying that Borrower has failed to pay any of the Recourse Liabilities,
setting forth the amount of the Recourse Liabilities then due and payable, and
making demand for payment thereof by Guarantor.

2. Guarantor expressly waives presentment for payment, demand, notice of demand
and of dishonor and non-payment of the Recourse Liabilities, notice of intention
to accelerate the maturity of the Recourse Liabilities or any part thereof,
notice of disposition of collateral, notice of acceleration of the maturity of
the Recourse Liabilities or any part thereof, protest and notice of protest,
diligence in collecting, and the bringing of suit against any other party.
Prudential shall be under no obligation to notify Guarantor of its acceptance
hereof or of any advances made or credit extended on the faith hereof or the
failure of Borrower to pay any of the Recourse Liabilities as they mature or any
default in the performance of any of the Obligations under the Documents, or to
use diligence in preserving the liability of any person on the Recourse
Liabilities or the Obligations or in bringing suit to enforce collection of the
Recourse Liabilities or performance of the Obligations. Guarantor waives all
defenses given to sureties or guarantors at law or in equity other than the
actual payment of the Recourse Liabilities and all defenses based upon questions
as to the validity, legality or enforceability of the Recourse Liabilities
and/or the Obligations and agrees that Guarantor shall be primarily liable
hereunder.

3. Prudential, without authorization from or notice to Guarantor and without
impairing, modifying, changing, releasing, limiting or affecting the liability
of Guarantor hereunder, may from time to time at its discretion and with or
without valuable consideration, alter, compromise, accelerate, renew, extend or
change the time or manner for the payment of any or all of the Recourse
Liabilities, increase or

 

1

Prudential Loan Nos. 706109203 and 706109205

CNL MOB Portfolio

Recourse Liabilities Guaranty



--------------------------------------------------------------------------------

reduce the rate of interest thereon, take and surrender security, exchange
security by way of substitution, or in any way it deems necessary take, accept,
withdraw, subordinate, alter, amend, modify or eliminate security, add or
release or discharge endorsers, guarantors or other obligors, make changes of
any sort whatsoever in the terms of payment of the Recourse Liabilities, in the
Obligations or in the manner of doing business with Borrower, or settle or
compromise with Borrower or any other person or persons liable on the Recourse
Liabilities or the Obligations on such terms as it may see fit, and may apply
all moneys received from Borrower or others, or from any security held (whether
held under a security instrument or not), in such manner upon the Recourse
Liabilities (whether then due or not) as it may determine to be in its best
interest, without in any way being required to marshal securities or assets or
to apply all or any part of such moneys upon any particular part of the Recourse
Liabilities. It is specifically agreed that Prudential is not required to
retain, hold, protect, exercise due care with respect thereto, perfect security
interests in or otherwise assure or safeguard any security for the Recourse
Liabilities or the Obligations; no failure by Prudential to do any of the
foregoing and no exercise or non-exercise by Prudential of any other right or
remedy of Prudential shall in any way affect any of Guarantor’s obligations
hereunder or any security furnished by Guarantor or give Guarantor any recourse
against Prudential.

4. The liability of Guarantor hereunder shall not be modified, changed,
released, limited or impaired in any manner whatsoever on account of any or all
of the following: (a) the incapacity, death, disability, dissolution or
termination of Guarantor, Borrower, Prudential or any other person or entity;
(b) the failure by Prudential to file or enforce a claim against the estate
(either in administration, bankruptcy or other proceeding) of Borrower or any
other person or entity; (c) recovery from Borrower or any other person or entity
becomes barred by any statute of limitations or is otherwise prevented; (d) any
defenses, set-offs or counterclaims which may be available to Borrower or any
other person or entity (other than the actual payment of the Obligations);
(e) any transfer or transfers of any of the property covered by the Instruments,
the Loan Agreement or any other instrument securing the payment of the Notes;
(f) any modifications, extensions, amendments, consents, releases or waivers
with respect to the Notes, the Loan Agreement, the Instruments, any other
instrument now or hereafter securing the payment of the Notes, or this Guaranty;
(g) any failure of Prudential to give any notice to Guarantor of any default
under the Notes, the Loan Agreement, the Instruments, any other instrument
securing the payment of the Notes, or this Guaranty; (h) Guarantor is or becomes
liable for any indebtedness owing by Borrower to Prudential other than under
this Guaranty; or (i) any impairment, modification, change, release or
limitation of the liability of, or stay of actions or lien enforcement
proceedings against, Borrower, its property, or its estate in bankruptcy
resulting from the operation of any present or future provision of the
Bankruptcy Code (as defined in the Instruments) or any other present or future
federal or state insolvency, bankruptcy or similar law (all of the foregoing
hereinafter collectively called “applicable Bankruptcy Law”) or from the
decision of any court.

5. Prudential shall not be required to pursue any other remedies before invoking
the benefits of the guaranties contained herein, and specifically it shall not
be required to make demand upon or institute suit or otherwise pursue or exhaust
its remedies against Borrower or any surety other than Guarantor or to proceed
against any security now or hereafter existing for the payment of any of the
Recourse Liabilities. Prudential may maintain an action on this Guaranty without
joining Borrower therein and without bringing a separate action against
Borrower.

6. If for any reason whatsoever (including but not limited to ultra vires, lack
of authority, illegality, force majeure, act of God or impossibility) the
Recourse Liabilities or the Obligations cannot be enforced against Borrower,
such unenforceability shall in no manner affect the liability of Guarantor
hereunder and Guarantor shall be liable hereunder notwithstanding that Borrower
may not be liable for such Recourse Liabilities or such Obligations and to the
same extent as Guarantor would have been liable if such Recourse Liabilities or
Obligations had been enforceable against Borrower.

 

2

Prudential Loan Nos. 706109203 and 706109205

CNL MOB Portfolio

Recourse Liabilities Guaranty



--------------------------------------------------------------------------------

7. Guarantor absolutely and unconditionally covenants and agrees that in the
event that Borrower does not or is unable to pay the Recourse Liabilities for
any reason, including, without limitation, liquidation, dissolution,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, sale of all or substantially all assets, reorganization,
arrangement, composition, or readjustment of, or other similar proceedings
affecting the status, composition, identity, existence, assets or obligations of
Borrower, or the disaffirmance or termination of any of the Recourse Liabilities
or Obligations in or as a result of any such proceeding, Guarantor shall pay the
Recourse Liabilities and no such occurrence shall in any way affect Guarantor’s
obligations hereunder.

8. Should the status of Borrower change, this Guaranty shall continue and also
cover the Recourse Liabilities of Borrower under the new status according to the
terms hereof. This Guaranty shall remain in full force and effect
notwithstanding any transfer of any of the property covered by the Loan
Agreement, the Instruments or the Assignments (as defined in the Loan
Agreement).

9. In the event any payment by Borrower to Prudential is held to constitute a
preference under any applicable Bankruptcy Law, or if for any other reason
Prudential is required to refund such payment or pay the amount thereof to any
other party, such payment by Borrower to Prudential shall not constitute a
release of Guarantor from any liability hereunder, but Guarantor agrees to pay
such amount to Prudential in accordance with Section 1 above and this Guaranty
shall continue to be effective or shall be reinstated, as the case may be, to
the extent of any such payment or payments.

10. Guarantor agrees that it shall not have (a) the right to the benefit of, or
to direct the application of, any security held by Prudential (including the
property covered by the Loan Agreement, the Instruments, the Assignments, and
any other instrument securing the payment of the Notes), any right to enforce
any remedy which Prudential now has or hereafter may have against Borrower, or
any right to participate in any security now or hereafter held by Prudential, or
(b) any defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of Guarantor against
Borrower or against any security resulting from the exercise or election of any
remedies by Prudential (including the exercise of the power of sale under the
Instruments), or any defense arising by reason of any disability or other
defense of Borrower or by reason of the cessation, from any cause, of the
liability of Borrower.

11. The payment by Guarantor of any amount pursuant to this Guaranty shall not
in any way entitle Guarantor to any right, title or interest (whether by way of
subrogation or otherwise) in and to any of the Recourse Liabilities or any
proceeds thereof, or any security therefor, unless and until the full amount
owing to Prudential on the Recourse Liabilities has been fully paid, but when
the same has been fully paid Guarantor shall be subrogated as to any payments
made by it to the rights of Prudential as against Borrower and/or any endorsers,
sureties or other guarantors.

12. Notwithstanding any payments made by or for the account of Guarantor on
account of the Recourse Liabilities, Guarantor shall not be subrogated to any
rights of Prudential until such time as Prudential shall have received payment
of the full amount of all Recourse Liabilities. For the purposes of the
preceding sentence only, the Recourse Liabilities shall not be deemed to have
been paid in full by foreclosure of the Instruments or by acceptance of a deed
in lieu thereof, and Guarantor hereby waives and disclaims any interest which it
might have in the property covered by the Loan Agreement, the Instruments or the
Assignments or other collateral security for the Recourse Liabilities and the
Obligations, by subrogation or otherwise, following foreclosure of the
Instruments or Prudential’s acceptance of a deed in lieu thereof.

 

3

Prudential Loan Nos. 706109203 and 706109205

CNL MOB Portfolio

Recourse Liabilities Guaranty



--------------------------------------------------------------------------------

13. Guarantor expressly subordinates its rights to payment of any indebtedness
owing from Borrower to Guarantor, whether now existing or arising at any time in
the future, to the prior right of Prudential to receive or require payment in
full of the Recourse Liabilities and until payment in full of the Recourse
Liabilities (and including interest accruing on the Notes after any petition
under applicable Bankruptcy Law, which post-petition interest Guarantor agrees
shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in proceedings under
such applicable Bankruptcy Law generally), Guarantor agrees not to accept any
payment or satisfaction of any kind of indebtedness of Borrower to Guarantor or
any security for such indebtedness; provided, however, that so long as no Event
of Default (as defined in the Loan Agreement) has occurred under the Documents,
the foregoing restriction on payment or satisfaction of indebtedness shall not
apply to any distributions or payments of indebtedness made (i) to any Guarantor
as the holder of an equity interest in Borrower or in payment or satisfaction of
indebtedness to Guarantor, (ii) in the ordinary course of Borrower’s business,
and (iii) more than ninety (90) days prior to an Event of Default under the
Documents. If Guarantor should receive any such payment, satisfaction or
security for any indebtedness of Borrower to Guarantor in contravention of the
foregoing sentence, Guarantor agrees forthwith to deliver the same to Prudential
in the form received, endorsed or assigned as may be appropriate for application
on account of, or as security for, the Recourse Liabilities and until so
delivered, agrees to hold the same in trust for Prudential.

14. Under no circumstances shall the aggregate amount paid or agreed to be paid
hereunder exceed the highest lawful rate permitted under applicable law (the
“Maximum Rate”) and the payment obligations of Guarantor hereunder are hereby
limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the unpaid principal balance of the Notes or
otherwise, the aggregate amounts paid hereunder shall include amounts which by
law are deemed interest and which could exceed the Maximum Rate, Guarantor
stipulates that payment and collection of such excess amounts shall have been
and will be deemed to have been the result of a mistake on the part of both
Guarantor and Prudential, and Prudential shall promptly credit such excess (only
to the extent such interest payments are in excess of the Maximum Rate) against
the unpaid principal balance of the Notes, and any portion of such excess
payments not capable of being so credited shall be refunded to Guarantor. The
term “applicable law” as used in this paragraph shall mean the laws of the State
of Arizona or the laws of the United States, whichever laws allow the greater
rate of interest, as such laws now exist or may be changed or amended or come
into effect in the future.

15. Guarantor hereby represents, warrants and covenants to and with Prudential
as follows: (a) the making of the Loan by Prudential to Borrower is and will be
of direct interest, benefit and advantage to Guarantor; (b) Guarantor is
solvent, is not bankrupt and has no outstanding liens, garnishments,
bankruptcies or court actions which could render Guarantor insolvent or
bankrupt, and there has not been filed by or against Guarantor a petition in
bankruptcy or a petition or answer seeking an assignment for the benefit of
creditors, the appointment of a receiver, trustee, custodian or liquidator with
respect to Guarantor or any substantial portion of Guarantor’s property,
reorganization, arrangement, rearrangement, composition, extension, liquidation
or dissolution or similar relief under applicable Bankruptcy Law; (c) all
reports, financial statements and other financial and other data which have been
or may hereafter be furnished by Guarantor to Prudential in connection with this
Guaranty are or shall be true and correct in all material respects and do not
and will not omit to state any fact or circumstance necessary to make the
statements contained therein not misleading and do or shall fairly represent the
financial condition of Guarantor as of the dates and the results of Guarantor’s
operations for the periods for which the same are furnished, and no material
adverse change has occurred since the dates of such

 

4

Prudential Loan Nos. 706109203 and 706109205

CNL MOB Portfolio

Recourse Liabilities Guaranty



--------------------------------------------------------------------------------

reports, statements and other data in the financial condition of Guarantor;
(d) to the best of Guarantor’s knowledge after due inquiry and investigation,
the execution, delivery and performance of this Guaranty do not contravene,
result in the breach of or constitute a default under any mortgage, deed of
trust, lease, promissory note, loan agreement or other contract or agreement to
which Guarantor is a party or by which Guarantor or any of its properties may be
bound or affected and do not violate or contravene any law, order, decree, rule
or regulation to which Guarantor is subject; (e) there are no judicial or
administrative actions, suits or proceedings pending or, to the best of
Guarantor’s knowledge, threatened against or affecting Guarantor that would have
a material adverse effect on Guarantor’s ability to perform its obligations
under this Guaranty or involving the validity, enforceability or priority of
this Guaranty; and (f) this Guaranty constitutes the legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms.

16. Guarantor will deliver to Prudential, within one hundred twenty (120) days
after the end of Guarantor’s fiscal year, the most recent financial statements
of Guarantor in scope and detail reasonably satisfactory to Prudential (or, if
Guarantor does not have financial statements prepared, the most recent financial
statements of Guarantor’s parent). The statements shall be sworn and certified
as to accuracy by Guarantor.

17. Where two or more persons or entities have executed this Guaranty, unless
the context clearly indicates otherwise, all references herein to “Guarantor”
shall mean the guarantors hereunder or either or any of them. All of the
obligations and liability of said guarantors hereunder shall be joint and
several. Suit may be brought against said guarantors, jointly and severally, or
against any one or more of them or less than all of them, without impairing the
rights of Prudential against the other or others of said guarantors; and
Prudential may compound with any one or more of said guarantors for such sums or
sum as it may see fit and/or release a portion of said guarantors from all
further liability to Prudential for any Recourse Liabilities without impairing
the right of Prudential to demand and collect the balance of such Recourse
Liabilities from the other or others of said guarantors not so compounded with
or released; but it is agreed among said guarantors themselves, however, that
such compounding and release shall in nowise impair the rights of said
guarantors as among themselves.

18. Except as otherwise provided herein, the rights of Prudential are cumulative
and shall not be exhausted by its exercise of any of its rights hereunder or
otherwise against Guarantor or by any number of successive actions until and
unless all Recourse Liabilities have been paid and each of the obligations of
Guarantor hereunder has been performed.

19. Any notice or communication required or permitted hereunder shall be given
in writing, sent by (a) personal delivery, or (b) expedited delivery service
with proof of delivery, or (c) United States mail, postage prepaid, registered
or certified mail, sent to the intended addressee at the address shown below, or
to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
and received either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or in the case of telegram, telex or telecopy,
upon receipt.

20. This Guaranty shall be deemed to have been made under and shall be governed
by the laws of the State of Arizona in all respects.

21. This Guaranty may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.

 

5

Prudential Loan Nos. 706109203 and 706109205

CNL MOB Portfolio

Recourse Liabilities Guaranty



--------------------------------------------------------------------------------

22. This Guaranty may only be modified, waived, altered or amended by a written
instrument or instruments executed by the party against which enforcement of
said action is asserted. Any alleged modification, waiver, alteration or
amendment which is not so documented shall not be effective as to any party.

23. The books and records of Prudential showing the accounts between Prudential
and Borrower shall be admissible in any action or proceeding hereon as prima
facie evidence of the items set forth herein.

24. Guarantor waives and renounces any and all homestead or exemption rights
Guarantor may have under the Constitution or the laws of any state as against
Guarantor, and does transfer, convey and assign to Prudential a sufficient
amount of such homestead or exemption as may be allowed, including such
homestead or exemption as may be set apart in bankruptcy, to pay the Recourse
Liabilities. Guarantor hereby directs any trustee in bankruptcy having
possession of such homestead or exemption to deliver to Prudential a sufficient
amount of property or money set apart as exempt to pay the Recourse Liabilities.

25. The terms, provisions, covenants and conditions hereof shall be binding upon
Guarantor and the heirs, devisees, representatives, successors and assigns of
Guarantor and shall inure to the benefit of Prudential and all transferees,
credit participants, successors, assignees and/or endorsees of Prudential other
than JCL. Within this Guaranty, words of any gender shall be held and construed
to include any other gender and words in the singular number shall be held and
construed to include the plural and words in the plural number shall be held and
construed to include the singular, unless the context otherwise requires. A
determination that any provision of this Guaranty is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and any
determination that the application of any provision of this Guaranty to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

26. None of Guarantor’s respective officers, directors, shareholders, employees,
agents, parents or principals (each a “Related Party”) shall have any liability
for Guarantor’s obligations set forth in this Guaranty, except with respect to a
Related Party that is also a guarantor of such obligations and except as
otherwise provided in the Documents. The scope of this Guaranty shall in no way
affect or limit any liability of Guarantor under the Recourse Liabilities
Guaranties (as defined in the Loan Agreement), the Environmental Indemnities (as
defined in the Loan Agreement), or the ERISA Indemnities (as defined in the Loan
Agreement).

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

6

Prudential Loan Nos. 706109203 and 706109205

CNL MOB Portfolio

Recourse Liabilities Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed by Guarantor as of the date
first set forth above.

 

GUARANTOR:

CNL HEALTHCARE PROPERTIES, INC.,

a Maryland corporation

By:  

/s/ Joshua J. Taube

Name:   Joshua J. Taube Title:   Vice President

[CORPORATE SEAL]

The address of Guarantor is:

450 South Orange Avenue

Orlando, Florida 32801

Attention:       Joseph T. Johnson,         SVP and CFO, and         Holly J.
Greer,         SVP and General Counsel  

The address of Prudential is:

The Prudential Insurance Company of America

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan Nos. 706109203 and 706109205

With a copy to:

The Prudential Insurance Company of America

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan Nos. 706109203 and 706109205

 

 

7

Prudential Loan Nos. 706109203 and 706109205

CNL MOB Portfolio

Recourse Liabilities Guaranty